Citation Nr: 1426173	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-40 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbar spine disability.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbar spine disability.

4.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to an initial disability rating greater than 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1993.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions mailed in December 2009 and October 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a Board videoconference hearing before the undersigned in June 2011.  A transcript is associated with the claims file.

In June 2011, the Veteran submitted additional evidence in the form of a statement and VA medical records along with a waiver of review by the Agency of Original Jurisdiction (AOJ).

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.

The issue of an increased rating for service-connected asthma disability has been raised by the record (see June 2011 statement), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a right knee disorder and a left knee disorder and entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbar spine and to an initial rating greater than 10 percent for right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Sleep apnea was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of the Veterans Claims Assistance Act (VCAA) and VA's duties to notify and assist is not required at this time.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 
	
When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

In testimony before the undersigned, the Veteran reported that he was assessed in service with a sleeping disorder and thereafter he underwent inpatient procedures to alleviate the symptoms.  His service treatment records indicate that he was diagnosed with sleep apnea and underwent tonsillectomy, palatoplasty, and uvuloplasty procedures in March 1991.  He further testified that after his discharge, he continued to experience sleeping problems, though he sought no treatment until recent VA treatment.  He also reported that his VA clinicians indicated to him that his obstructive sleep apnea was severe and that the sleep apnea he had in service was the same disorder he currently is experiencing.  VA treatment records confirm that he has a current diagnosis of obstructive sleep apnea.  See April and June 2011 VA outpatient treatment records. 

In this case, the Veteran is competent to report the contemporaneous statements of his clinicians.  He is also competent to report that he has had ongoing problems with sleep apnea.  Moreover, the Board finds his statements and testimony credible.  In sum, he was diagnosed with sleep apnea during active service, he has competently and credibly established that he had had ongoing problems with sleep apnea since service, and the medical evidence confirms that he has a current diagnosis of sleep apnea.  Therefore, his claim for service connection is granted. 


ORDER

Service connection for a sleep apnea disability is granted.


REMAND

Regarding the Veteran's claims seeking service connection for a right knee and a left knee disability, the Board finds additional development is required.  In light of his testimony before the undersigned, the Board has clarified the claims on appeal to include the theory of secondary service connection for each knee disability as related to the Veteran's service-connected lumbar spine disability.  Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (he Board is required to consider all issues raised either by the claimant or the evidence of record). 

At hearing, the Veteran reported he had undergone surgery on the right knee in 2006.  He also provided a signed VA Form 21-4142 for "Carolinas Medical Center - University" to obtain treatment record pertaining to his "knee."  As these records may include references to or complaints about his left knee, remand is warranted to obtain these and any other private treatment records for the complete adjudication of the claims.  Additionally, in light of the Veteran's testimony, VA examination is warranted to develop the etiology of any current disability.  

Regarding the Veteran's claims seeking increased initial ratings, at the Board hearing the Veteran reported that, since his most recent VA examinations in 2010, his service-connected lumbar spine and right lower extremity radiculopathy disabilities had increased in severity.  Accordingly, the Board finds that more contemporaneous examinations are needed.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also VAOPGCPREC 11-95 (VA examination required in increased rating claim where veteran asserts condition worsened since most recent VA examination). 

Also on remand, ongoing VA medical records should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  At the June 2011 Board hearing, the Veteran indicated that he would be obtaining further treatment and that currently, VA was the only source of his medical treatment for his service connected disabilities.  These records are required for a proper review of the Veteran's claims.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA treatment records from the Rock Hill CBOC or any other identified VA facility, for the period from October 2010 to the present.

2.  Contact the Veteran and request that he provide information as to all post-service treatment of the lumbar spine and knee disorders, for the authorization forms necessary to allow the AOJ to obtain the private treatment records pertaining to disabilities and his claimed knee disorders, in particular from "Carolinas Medical Center - University", "Port Charlotte Medical Center", and from any private clinician.  The Board observes in the record that in April 2010, the Veteran reported to VA clinicians that prior to obtaining VA treatment, he was treated by "Dr. Joel."   Thereafter, the RO should attempt to obtain those records. 

If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2013) must be achieved.

3.  After completing the requested development in paragraphs #1 and #2, schedule the Veteran for an appropriate VA examination for the purposes of determining the nature and etiology of any current right knee disability.  Only include consideration of a left knee disorder if the obtained treatment reports, VA and private, include a diagnosis of a left knee disability.  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder and VBMS) should be made available to and be reviewed by the examiner in conjunction with this request.  The examiner should perform any diagnostic tests deemed necessary.  

The examiner should opine on whether it is at least as likely as not (a 50% or higher degree of probability) that any current right knee disorder (and/or left knee disorder) had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service, including to any in-service injury or disease. 

The examiner should also opine on whether any assessed right knee (and/or left knee) disorder is at least as likely as not (a 50% or higher degree of probability) has been caused by or aggravated by the Veteran's service-connected disabilities of degenerative disc disease of the lumbar spine or right lower extremity radiculopathy.  A response to both aspects of the secondary service connection claim (causation and aggravation) is requested.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the requested development in paragraphs #1 and #2, schedule a VA compensation examination to determine current level of severity of his lumbar spine and radiculopathy disabilities.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder and VBMS) should be made available to and be reviewed by the examiner in conjunction with this request.  The examiner should perform any diagnostic tests deemed necessary.  

A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies, including range of motion testing in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The examiner should indicate whether the Veteran's lumbar spine disorder is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should comment on any adverse neurological symptomatology caused by the low back disorder, and if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

5.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


